The opinion of the court was delivered by
Buchanan, Ch. J.
It is the opinion of the court, that the leasehold interests, arising out of the lease by Bond to Tyson, of the 6th of August 1780,'are wh.olly extinguished; but we think, that on principles governing courts of chancery, the alleged contract between Charles. Myers and Thomas I alts, which the. complainants seek to have enforced, but which is denied by Fetes in bis answer, is not sustained to the extent claimed; we think too, that the payment of money, which is also denied in. the answer of Yates, is not sufficiently proved.
The decree of the Chancellor is therefore affirmed with-put costa.
decree affirmed.